                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROLD B. BROOKS,                                  Case No. 16-cv-06418-HSG (PR)
                                                        Petitioner,
                                   8
                                                                                            ORDER GRANTING PETITIONER’S
                                                 v.                                         REQUEST FOR EXTENSION OF TIME
                                   9
                                                                                            TO FILE OPPOSITION
                                  10     R. FOX, Warden,
                                                                                            Re: Dkt. No. 16
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, Petitioner’s request for an extension of time to file an opposition to

                                  14   Respondent’s motion to dismiss is GRANTED. Petitioner shall file his opposition no later than

                                  15   December 21, 2018. Respondent shall file his reply no later than fourteen (14) days after the date

                                  16   of service of the opposition.

                                  17          Because it appears that Petitioner may have not received a copy of the motion to dismiss,

                                  18   counsel for respondent is instructed to resend the motion, including exhibits, to petitioner within

                                  19   seven (7) days of this order.

                                  20          This order terminates Docket No. 16.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 10/23/2018

                                  23

                                  24
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  25                                                                United States District Judge
                                  26
                                  27

                                  28
